DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ellen R. Smith on 3, 4 February 2022.
The application has been amended as follows: 

IN THE TITLE:

The title has been amended as follows:

VEHICLE INCLUDING A HYBRID ELECTRIC CONTROL UNIT

IN THE CLAIMS:

Claims 1 and 3 have been amended as follows:



a driving system including an engine and a motor, configured to generate electric power by using a fuel and output the generated electric power for driving the vehicle; 
a battery configured to transmit electric power to and from the driving system; 
a power feeding device configured to supply the generated electric power that is generated by the driving system and/or the electric power from the battery, to an external device; and 
a hybrid electric control unit (HVECU) programmed to control the driving system and the power feeding device, wherein 
the HVECU is programmed to: 
determine if the vehicle is located in an area where a natural disaster occurs; 
based upon [[that]] the determination that the vehicle is located in the area where the natural disaster occurs, determine if an evacuation is unrequired; 
based upon the determination that the evacuation is unrequired, recommend that a user sets a charge priority mode, which gives priority to charging of the battery over the driving system, and [[do]] not recommend that the user sets the charge priority mode when an evacuation is required.


3. (Currently Amended): The vehicle according to claim 1, 
wherein the HVECU determines the evacuation is unrequired, based on the following conditions being met: 
a distance between where the natural disaster occurs and a position 
an altitude 


Allowable Subject Matter
Claims 1, 3, 4, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the vehicle as recited in claim 1, wherein (in combination with the other recited elements and limitations) for example, the HVECU is programmed to determine if the vehicle is located in the area where the natural disaster occurs, determine if an evacuation is unrequired, and, based on the determination that the evacuation is unrequired, recommend that a user sets a charge priority mode, which gives priority to charging of the battery over the driving system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7 to 11 of the Remarks, filed 29 November 2021, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Claim Interpretation
Applicant’s arguments (at pages 6 and 7 of the Remarks filed 29 November 2021) regarding claim interpretation are persuasive in part, with the examiner still interpreting the “driving system” and the “power feeding device” under 35 U.S.C. 112(f), since e.g., sufficient structure by which the driving system would “generate electric power”, etc. is apparently not recited in the claim, and sufficient structure by which the respective powers would be supplied to the external device is apparently not recited in the claim.  See MPEP 2181, I.[1]  
Drawings
The drawings were received on 29 November 2021.  These drawings are accepted by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Quoting the MPEP, “The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).”